Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a third auxiliary transistor coupled between a logic control ground and the system ground, wherein the second auxiliary transistor and the third auxiliary transistor are configured to pull the gate of the power switch and the logic control ground down to the system ground in response to a turn off of the apparatus.
Regarding to claim 9, the prior art fails to disclose  connecting a bulk terminal of the power switch to the source of the power switch; and after disabling the driver, disconnecting the source of the power switch from the logic control ground of the driver, and disconnecting the bulk terminal of the power switch from the source of the power switch.
Regarding to claim 15, the prior art fails to disclose a third auxiliary transistor coupled between a logic control ground and the system ground, wherein the second auxiliary transistor and the third auxiliary transistor are configured to pull the gate of the third switch and the logic control ground down to the system ground in response to a turn off of the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838